Citation Nr: 0635956	
Decision Date: 11/20/06    Archive Date: 11/28/06	

DOCKET NO.  04-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant





FINDING OF FACT

The veteran does not have residuals of a cold injury to his 
feet which may be attributed to service.  


CONCLUSION OF LAW

Residual disability of a cold injury to the feet was not 
incurred in or aggravated by active military service and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claim Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all 5 elements 
of the service connection claim.  Those 5 elements include:  
(1)  Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of information and evidence 
not previously provided, if any, which will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, at 488.  Additionally, this 
notice must include notice that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection as evidenced by 
letters sent to him in November 2001 and January 2002.  
However, he was not provided evidence necessary to establish 
a disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In light of the fact that the Board concludes that 
the preponderance of the evidence is against the veteran's 
service connection claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

Additionally, the Board notes that the November 2001 and 
January 2002 letters notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to his service connection claim but that he must 
provide enough information so that the agency could request 
the relevant records.  Additionally, the January 2002 letter 
in particular informed him of his opportunity to submit 
"evidence necessary to support . . . [his] claim."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

With regard to the duty to assist, the Board acknowledges 
that the veteran's service medical records appear to be 
complete and are available.  Importantly, the RO has 
obtained, and associated with the veteran's claims folder, 
copies of pertinent post service clinical data.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified further relevant evidence not 
already of record that could be obtained.  In addition, the 
veteran has been accorded a pertinent VA examination.  Thus, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and that no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Legal Criteria and Analysis

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 2002).  That an injury or disease 
occurred in service is not enough, there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resultant chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence including that pertinent to service establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

In order to prevail on the issue of service connection, there 
must be a medical evidence of a (1) current disability; (2) 
medical or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, the veteran, whose active service 
extended from August 1960 to August 1962 and from November 
1962 to January 1964, has contended that he suffered 
frostbite of the feet while stationed at Fort Campbell 
Kentucky and that he was hospitalized overnight for treatment 
and evaluation.  He further maintains that, since the 
purported in-service episode, he has experienced constant 
pain and swelling of his feet as well as numbness, cold 
feelings, and color changes of these extremities.  In this 
regard, the Board notes that service medical records disclose 
treatment for minimal chilblain of both feet in January 1963.  
Importantly, however, the remainder of the service medical 
records (including the November 1963 separation examination) 
is negative for complaints of, treatment for, or findings of 
any type of cold injury to the veteran's feet.  

Furthermore, upon a VA general medical examination in 
November 1980, the veteran made no foot complaints, and the 
evaluation reflected no findings pertinent to a cold injury 
of his feet.  Subsequently, in January 2002, the veteran 
underwent a VA examination specific to residuals of cold 
injuries.  At that time the veteran described numb and cold 
feet (requiring the use of thermal socks) since an in-service 
episode of numbness, aching, and a "pins and needle" 
sensation in his feet.  X-rays taken of the veteran's feet in 
January 2002 showed degenerative changes at the 
metatarsophalangeal joints (especially at the level of the 
first digit) and at the metatarsal joints.  Importantly, 
following the physical and radiographic evaluation, the 
examiner concluded that there was no evidence of any residual 
of cold injury.  

Also included in the claims folder are copies of VA medical 
records reflecting outpatient treatment received between 2001 
and 2004.  The Board acknowledges that these reports reflect 
the veteran's occasional complaints of foot pain as well as 
his history of "frostbite [of] bilateral feet in 1950" and 
of "frostbit[e] in the 1950's."  However, the records do 
not reflect competent evidence of diagnosed cold injury 
residuals associated with the veteran's service.  Further, 
although in an October 2004 letter a private Doctor of 
Osteopathy noted the veteran's current complaints of cold 
feet as well as the in-service episode of "frostbite in . . 
. [his] lower extremities," the physical examination 
conducted on the veteran's feet at that time was normal.  
Significantly, therefore, the Board must conclude that the 
claims folder contains no competent evidence specifically 
associating any diagnosed residual cold injury of the 
veteran's feet with his active military duty.  

The Board acknowledges the veteran's contentions that he 
suffers from cold injury residuals of his feet which were 
incurred in his active military duty.  Importantly, however, 
the veteran, as a lay person, is not competent to express an 
opinion concerning diagnoses, or etiology, of his claimed 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The fact of the matter remains that the claims 
folder contains no competent evidence associating a diagnosed 
residual cold injury of the veteran's feet with his active 
military duty.  Thus, the Board finds that the preponderance 
of the evidence is clearly against the veteran's claim for 
service connection for residuals of a cold injury to his 
feet.  This issue must, therefore, be denied.  


ORDER

Service connection for residuals of a cold injury to the feet 
is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


